For All the Commitments You Makeâ 40 Wall Street, New York, NY10005 Declarations INVESTMENT COMPANY FIDELITY BOND CUSTOMER NUMBER DATE ISSUED 08/30/2011 POLICY NUMBER COVERAGE IS PROVIDED BY PRODUCER NO. Continental Insurance Company (herein called ‘Underwriter’) NAMED INSURED AND ADDRESS PRODUCER Item 1. Riverpark Funds Trust(herein called ‘Insured’) 156 West 56th Street 17th Floor New York, NY10019 Alvin Mogil Agency, Inc. dba The Mogil Organization Sam Goldenberg 116 E. 27thSt. New York, NY10016 Item 2.
